OPINION

Per Curiam:

Appellant contends the district court erred in finding that she was not vested with an equitable interest as beneficiary of two insurance policies. We disagree.
The district court’s finding is supported by substantial evidence and, further, we fail to perceive any abuse of the district court’s discretion. Holland Livestock v. B & C Enterprises, 92 Nev. 473, 553 P.2d 950 (1976); cf. Evans v. Evans, 92 Nev. 608, 555.P.2d 839 (1976). Accordingly, we affirm the district court order.